DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/493,081 filed on 9/11/2019. Claims 12-22 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 has been considered.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 12 recites, “an arc-s or round-shaped cross-section”.  It is believed this is intended to read either “arc- or round-shaped cross-section” or “arc-shaped or round-shaped cross-section” consistent with the specification.  Appropriate correction is required.



Allowable Subject Matter
Claims 13-22 are allowed.  Claim 12 will be allowable upon correction of the claim objection above.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a synchronizer in combination with the remainder of the structure set forth in claim 12, particularly "the phasing system comprising a plurality of first cavities provided on an internal cylindrical surface of a ring gear of the hub forming the external teeth of the hub; wherein said first cavities have an arc-s or round-shaped cross-section, including a semi-circular cross-section".
The closest prior art (Christoffer U.S. 2013/0341148) discloses a synchronizer including the combination of limitations recited in claim 12, including a phasing system 11,23 with a plurality of first cavities 23 provided in the hub.  However, the cavities are not provided on an internal cylindrical surface of a ring gear of the hub forming the external teeth, but rather on an external cylindrical surface.  In addition, the cavities do not appear to be arc or round shaped including a semi-circular cross section.  Konig (U.S. 2010/0200335) discloses arc shaped cutouts, but it doesn’t appear that these cutouts are for angularly positioning the synchronizing ring with respect to the hub.  There is no motivation provided in the prior art of record to modify Christoffer to arrive at the claimed invention, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Razzacki ‘228 and ‘719 disclose synchronizers with rectangular lugs on the synchronizer rings.  Dornhofer 2011/0056793 et al. disclose a synchronizer ring with a bent indexing tab.  Rulfi 2020/0011383 discoses a synchronizer ring with tabs that engage a cutout on the outer surface of the hub.

Conclusion
This application is in condition for allowance except for the formal matters as indicated above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID R MORRIS/Primary Examiner, Art Unit 3659